Exhibit 10.22

 

FOURTH AMENDED AND RESTATED
IRREVOCABLE STANDBY LETTER OF CREDIT

 

 

 

Letter of Credit No. 1158

 

 

Date of Issuance:

February 16, 2006

 

 

Issuer:

Home Federal Bank

 

225 South Main Avenue

 

Sioux Fails, SD 57104

 

 

To:

Northwestern Services Corporation

 

25 S. Dakota Avenue, Suite 1100

 

Sioux Falls, SD 57104-6403

 

This Fourth Amended and Restated Irrevocable Standby Letter of Credit amends,
restates and replaces that certain Third Amended and Restated Irrevocable
Standby Letter of Credit dated February 28, 2005 by Home Federal Bank (Letter of
Credit No. 1158).

 

1.                                       Home Federal Bank (the “Bank”) hereby
establishes in favor of NorthWestern Services Corporation (“NSC,” successor by
merger to NorthWestern Energy Corporation) an Irrevocable Standby Letter of
Credit (the “Letter of Credit”) at the request and for the account of Great
Plains Ethanol, LLC, a South Dakota limited liability company (“Great Plains”),
whereby the Bank, subject to the terms and conditions contained herein,
authorizes NSC to draw on it at any time or times before the Expiration Date (as
defined below), by its draft (the “Draft”), in the form of Appendix 1 hereto, an
amount up to an aggregate amount of $960,000.00, as set forth on an accompanying
certificate (the “Draw Certificate”), in the form of Appendix 2 hereto.

 

2.                                       This Letter of Credit shall expire at
the close of business on March 1, 2007 (the “Expiration Date”), unless extended.

 

3.                                       This Letter of Credit is issued in
conjunction with a Natural Gas Distribution Delivery Agreement between
NorthWestern Energy Corporation and Great Plains dated September 2, 2002 (the
“Agreement”), under which Great Plains agreed to transport a minimum quantity of
natural gas to its plant at a fixed price for delivery through a pipeline
constructed to serve the plant and the obligations of Great Plains under the
Agreement. The terms and conditions of the Agreement are incorporated herein by
reference.

 

--------------------------------------------------------------------------------


 

4.                                       Funds under this Letter of Credit are
available to NSC in accordance with and against its Draft and Draw Certificate,
each dated the date of presentation and executed by an officer of NSC, referring
to the number of this Letter of Credit and presented along with the original
Letter of Credit at our office at 225 South Main Avenue, Sioux Falls, South
Dakota 57104 during normal banking hours on or prior to the Expiration Date or
any extension thereof. NSC warrants and represents to the Bank that it has
assigned or will assign its rights to the proceeds of this Letter of Credit to
Tetra Financial Group. Within 48 hours following presentation of the Draft, Draw
Certificate and original Letter of Credit, the funds drawn shall be payable
jointly by the Bank to NSC and Tetra Financial Group.

 

5.                                       This Letter of Credit sets forth in
full the terms of our undertaking, and such undertaking shall not in any way be
modified or amended, without the consent of the Bank, except as to the
completion of the Draft and Draw Certificates referred to herein.

 

 

HOME FEDERAL BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By

   /s/ David Brown

 

 

 

 

Its

   Senior Vice President

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED

 

 

 

 

 

 

 

 

 

This 17 day of February, 2006.

 

 

 

 

 

NORTHWESTERN SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

  /s/ Michael J. Hanson

 

 

 

 

 

Its

  President & CEO

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix 1

 

DRAFT

 

Date:

 

To:                               Home Federal Bank

225 South Main Avenue

Sioux Falls, SD 57104

 

Within 48 hours of presentation of this Draft, a signed and completed Draw
Certificate and the original Letter of Credit, PAY JOINTLY TO THE ORDER OF
NorthWestern Services Corporation (successor by merger to Northwestern Energy
Corporation) and Tetra Financial Group the sum of $                   under that
certain Natural Gas Distribution Delivery Agreement between NorthWestern Energy
Corporation and Great Plains Ethanol, LLC dated September 2, 2002.

 

Drawn under Fourth Amended and Restated Irrevocable Standby Letter of Credit
No. 1158 dated February 16, 2006.

 

 

NORTHWESTERN SERVICES

 

CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

3

--------------------------------------------------------------------------------


 

Appendix 2

 

DRAW CERTIFICATE

 

Letter of Credit No. 1158

 

Date:

 

To:                               Home Federal Bank

225 South Main Avenue

Sioux Falls, SD 57104

 

The undersigned, a duly authorized officer of NorthWestern Services Corporation
(“NSC,” successor by merger to NorthWestern Energy Corporation), certifies to
Home Federal Bank that:

 

1.                                       NSC is making a draw under the Fourth
Amended and Restated Inevocable Standby Letter of Credit No. 1158 dated
February 16, 2006 with respect to (check the applicable box):

 

o a failure by Great Plains to meet the Minimum Annual Obligation for 20
established under the Natural Gas Distribution Delivery Agreement between
NorthWestern Energy Corporation and Great Plains dated September 2, 2002 (the
“Agreement”),

 

o a failure by Great Plains to meet the Minimum Total Obligation established
under the Agreement, or

 

o the termination of the Agreement by Great Plains for any reason other than for
NSC’s refusal to perform its obligations under the Agreement.

 

2.                                       The amount of the Draft accompanying
this Certificate is $                 , such sum being (check the applicable
box):

 

o the remaining Minimum Annual Obligation for 20    or

 

o the entire outstanding balance of Great Plains’ Minimum Total Obligation in
accordance with the terms of the Agreement.

 

4

--------------------------------------------------------------------------------


 

3.                                       The amount of the Draft accompanying
this Certificate was computed in accordance with the terms and conditions of the
Agreement and does not exceed, when combined with any prior amount drawn by NSC,
the amount available to be so drawn.

 

 

NORTHWESTERN SERVICES

 

CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

5

--------------------------------------------------------------------------------